DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for providing a nutritional recommendation to a user.  Under MPEP 2106.04(a)(2)(ll)(C), concepts relating to mental processes, in particular managing human behavior, are drawn to abstract ideas. This judicial exception is not integrated into a practical application because the provision of generic computer components does not add a meaningful limitation to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106.  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).

Id at pp 1983-1984. Alice further held that apparatus claims drawn to a computer system were subject to the same analysis as the method claims, and were also not patentable subject matter:
Petitioner's claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11 -1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53. But what petitioner characterizes as specific hardware— a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954, 958, 1257—is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method bclaims. See 717 F.3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U.S., at 610-611).

Id. at pp 1984-1985. Turning to the claimed invention, a method of providing a recommendation to a user is an abstract idea.  See also MPEP 2106.04(a)(2)(ll)(D) and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351 -52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016), which held that a method and system for receiving and analyzing information, and displaying the results of the analysis, is also directed to an abstract idea.  The claims are directed to a system and method comprising a generic computing device which under Alice is not sufficient to impart patentability to the system or method.
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against patentability. While the method includes the use of a computer, the method does not involve an improvement in the function of a computer or other technology under MPEP 2106.05(a). Rather, generic computer components are used as a tool to perform method steps which are capable of being performed in the human mind. The claimed method does not require the use of a particular machine, as a generic computer system is not a “particular machine” under Alice, nor does it result in the transformation of a physical article. Dependent claims 2-14, 16-17 and 19-20 also fail to recite limitations which would overcome the rejection. These claims are generally directed to the types of information being received and analyzed as part of the method. Again, generic computer components are being used in their routine and conventional way. Because the claimed invention does not involve significantly more than the abstract concept of analyzing information, the claims are rejected under 35 USC 101.

Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.
With respect to the arguments concerning whether the claimed invention is directed to an abstract idea, it remains the Examiner’s position that the method steps are capable of being performed in the human mind, and thus the invention is drawn to an abstract idea (in particular, a mental process under MPEP 2106.04(a)(2)(llI)(C), as discussed in the prior Office action.  The amendments to the claims reciting steps of generating one or more parameters, and using the parameters to make predictions and generate personalized nutrition data using target biomarkers, do not overcome the rejections because these steps are also generally capable of being performed in the human mind.  Again, these steps do not improve the functioning of the computer itself or other technology but rather remains a use of existing technology to perform a mental process, generally linking the use of the judicial exception to a particular technological environment.  As a result, the claimed invention remains directed to an abstract idea.  
Applicant’s arguments concerning the holding of Core Wireless remain unpersuasive, essentially for the reasons set forth in the previous Office Action.  As acknowledged by applicant, the claims at issue in Core Wireless were held to be eligible because they recited a specific improvement over prior systems, including an improved speed of a user’s navigation through an interface.  This represents a specific *technological* improvement in the functioning of the computer.  The present claims are not analogous, because personalized nutrition recommendations are not a technology whose “improvement” constitutes patent-eligible subject matter.  The human mind is not itself capable of generating an improved user interface including an increased navigation speed.  Conversely, the human mind is capable of generating personalized nutrition recommendations.  To the extent that the claimed invention represents an improvement in that it automates existing mental processes and decreases the amount of time and trial and error associated therewith, as discussed in the previous Office Action this is not sufficient to integrate the abstract idea into a practical application, as mere automation of mental processes to improve efficiency is not sufficient to show an improvement in computer functionality under MPEP 2106.05(f).
The remaining examples discussed by applicant are also not analogous to the claimed invention, for reasons discussed in the previous Office Action.  The claims in Examples 37 and 40 of the 2019 Patent Eligibility Guidance Examples and in Bascom are directed to specific technological improvements which are not capable of being performed in the human mind, and thus are not directed to mental processes.  As discussed previously, the human mind is capable of generating personalized nutrition recommendations in a way that it is not practically capable of moving icons in a certain way on a graphical user interface or improving network performance via specific methods of collecting or filtering data such that the functioning of the computer itself is improved. It remains the examiner’s position that the claimed invention does not involve an improvement in technology, because the functioning of the computer itself is not improved in any meaningful way.  Rather, the asserted improvement is in the nutrition recommendations which represent a mental process and are generated by collecting and analyzing information in routine, conventional ways.  
With respect to applicant’s argument that the absence of rejections under 35 USC 102 and 103 indicates that the invention is not directed to routine, conventional or well-known activities, and thus amount to significantly more than the abstract idea, as discussed in the prior Office Action the lack of rejections under 35 USC 102 and 103 is not pertinent to the question of whether the claimed invention recited patentable subject matter under 35 USC 101.  See MPEP 2106.05. As a result, the present claims remain rejected under 35 USC 101 as being drawn to an abstract idea, without reciting significantly more or reciting a practical application.
Applicant is further advised that the entire disclosure has been fully reviewed in an effort to determine whether there might be allowable subject matter therein which could overcome the rejections via further amendment, and a determination was made that no such allowable subject matter is present in the disclosure.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
September 8, 2022